
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 261
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Boccieri
			 submitted the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Supreme Court should uphold laws that allow the families and friends of fallen
		  members of the Armed Forces to mourn their loved ones in peace and
		  privacy.
	
	
		Whereas members of the Armed Forces who are killed in
			 combat, die from wounds incurred in combat, or otherwise die in the line of
			 duty lay down the ultimate sacrifice for the safety of the United
			 States;
		Whereas the families and friends of these brave men and
			 women have the right to mourn their loved ones in peace and privacy;
		Whereas families at military funerals have been subject to
			 offensive and disruptive shouting and picketing that deprives them of that
			 right;
		Whereas the protestors of Westboro Baptist Church engage
			 in offensive and disruptive demonstrations at military funerals, holding signs
			 that read, Thank God for Dead Soldiers and Soldiers Die
			 God Laughs;
		Whereas 41 States have enacted laws that protect the peace
			 and privacy of grieving military families by shielding them from protestors at
			 the funerals and memorial services of their loved ones;
		Whereas the 109th Congress passed, with overwhelming
			 bipartisan support, the Respect for America’s Fallen Heroes Act (Public Law
			 109–228), which requires protestors to remain a respectful distance from a
			 funeral or memorial service at a cemetery under the control of the Federal
			 Government;
		Whereas the Respect for America’s Fallen Heroes Act
			 reaffirmed the commitment of the United States to honor those who have
			 sacrificed their lives for the safety of the people of the United
			 States;
		Whereas the Supreme Court announced on March 8, 2010, that
			 they will review the case Snyder v. Phelps, No. 09–751, in which the Court will
			 decide whether laws that limit the speech of protestors in order to protect the
			 peace and privacy of grieving military families may be upheld under the First
			 Amendment to the Constitution;
		Whereas the Supreme Court, in National Archives and
			 Records Administration v. Favish, 541 U.S. 157 (2004), declared that
			 family members have a personal stake in honoring and mourning their dead
			 and objecting to unwarranted public exploitation that by intruding upon their
			 own grief, tends to degrade the rites and respect they seek to accord to the
			 deceased person who was once their own;
		Whereas the Supreme Court, in Hill v. Colorado, 530 U.S.
			 703 (2000), ruled that limitations on speech may restrict the time, place, and
			 manner of speech to protect the public from confrontational and harassing
			 conduct; and
		Whereas a military funeral or memorial service is never
			 the appropriate time or place for protest, and protest at a military funeral or
			 memorial service is never an appropriate manner of exercising free speech: Now,
			 therefore, be it
		
	
		That it is the sense of Congress that
			 the Supreme Court should uphold laws that allow the families and friends of
			 fallen members of the Armed Forces to mourn their loved ones in peace and
			 privacy.
		
